Case 1:16-cr-00535-LDH Document 108 Filed 09/16/21 Page 1 of 16 PageID #: 1297




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


    UNITED STATES OF AMERICA,

                       -against-                                   MEMORANDUM AND ORDER

    JUAN SOLANO,                                                             16-CR-535 (LDH)

                            Defendant.


LASHANN DEARCY HALL, United States District Judge:

         Defendant Juan Solano was tried and convicted in November 2017 of one count of

attempted possession of cocaine with intent to distribute. (ECF No. 64.) He was ultimately

sentenced to 42 months’ imprisonment. (ECF No. 90.) On July 22, 2020, the Second Circuit

vacated the conviction, concluding that the Court’s application of the interested party jury

instruction was plain error. Unites States v. Solano, 966 F.3d 184, 193 (2d Cir. 2020). The case

was remanded to this Court for further proceedings. Defendant now moves pursuant to Rule

12(b)(3) of the Federal Rules of Criminal Procedure, 18 U.S.C. § 3501, and the Fifth and Sixth

Amendments of the United States Constitution, to suppress statements allegedly made by him to

government agents after his arrest on June 7, 2016. (Def.’s Mot. Suppress, ECF No. 99.) The

sole issue on this motion to suppress is whether Defendant received Miranda warnings and

waived his Miranda rights when interviewed by law enforcement.

                                               BACKGROUND 1

         On June 1, 2016, United States Customs and Border Protection (“CBP”) officers

discovered a white powdery substance concealed in a shipping container (the “Container”) at the


1
 The facts are taken from the trial record. (See Transcript of Trial (“Tr.”) from November 14, 2017 (on file with
chambers) and November 15–17, 2017, ECF Nos. 71–73.) The parties’ have stipulated that “the pertinent testimony
and evidence, taken and admitted during the trial of this matter in November of 2017,” constitutes “the entire record
of the suppression hearing.” (ECF No. 102.) The Court, therefore, accepts the trial testimony as the record of the
Case 1:16-cr-00535-LDH Document 108 Filed 09/16/21 Page 2 of 16 PageID #: 1298




Red Hook Container Terminal in Brooklyn, New York (the “Terminal”). (See Tr. 32:8–33:16,

36:18–25.) The substance field-tested positive for cocaine. (See id. 37:1–23.) CBP then

notified Homeland Security Investigations (“HSI”), placed an agricultural hold2 on the Container

to ensure that it would not be picked up while the inspection was ongoing, and confiscated the

cocaine. (Id. 38:1–2, 43:7–44:4, 100:10–17.) Special Agent Lennis Barrois, the HSI officer

leading the investigation, decided to attempt a controlled delivery of the Container. (Id. 100:18–

101:10, 177:16–18.) The Container’s contents, absent the drugs, were returned to the Container,

and the Container was resealed. (Id. 52:8–53:19, 101:2–03, 177:13–24.) On June 6, 2016,

agents were positioned in unmarked cars in and around the Terminal to conduct surveillance.

(Id. 101:15–103:19, 156:6–157:1.) At some point that morning, the agricultural hold was lifted.

(Id. 101:25–102:3, 184:11–15.) At around 8:30 a.m., a truck driver, later identified as Edwin

Pacheco (Defendant’s employer), arrived at the Terminal and attempted to retrieve the Container.

(Id. 61:11–25, 64:11–69:23, 183:14–84:8.) Pacheco was given a document indicating that the

Container could not be released until additional charges and fees were paid. (Id. 61:11–25,

64:11–69:23.) Pacheco then left without the Container. (Id. 103:14–22.)

         On the morning of June 7, 2016, Defendant received a call from importer-exporter Jimmy

Machuca asking him to pick up the Container. (Id. 486:1–8.) Defendant agreed that he would.

(Id. 486:4–8, 490:13–14.) Defendant then spoke with Javier Montalvo, a work acquaintance,

about picking up the Container for Machuca. (Id. 485:24–249:2.) According to Defendant,

Montalvo told Defendant that Pacheco had previously gone to retrieve the Container but did not




suppression hearing. See United States v. Mathurin, 148 F.3d 68, 70 (2d Cir. 1998) (“The parties are free to
stipulate to the use or incorporation of the pertinent trial testimony to constitute or supplement the record of the
required hearing.”).
2
  An agricultural hold is generally used to prevent removal of a container from a terminal until CBP can determine
whether the cargo complies with United States safety standards. (Tr. 28:24–29:22, 100:14–17.)

                                                          2
Case 1:16-cr-00535-LDH Document 108 Filed 09/16/21 Page 3 of 16 PageID #: 1299




ultimately retrieve it. (Id. 487:13–14, 429:1–21.) Defendant testified that Montalvo told him

that Pacheco was angry and had said that “something about it smelled bad.” (Id. 487:9–20,

549:7–21; see also id. 429:1–21.) Defendant also testified that Montalvo warned him to “be

careful with Machuca because . . . it’s kind of hard to get him to pay.” (Id. 486:15–16, see also

429:22–25.) At 2:23 p.m., Defendant arrived at the Terminal to retrieve the Container. (Id.

62:4–63:19.) While at the Terminal, Defendant called Special Agent Ryan Dalrymple, an HSI

officer with whom Defendant had previously interacted, to inquire whether there were any

problems with the Container. 3 (Id. 123:23–124:10, 228:25–231:9.) Agent Dalrymple said that

he would call Defendant back. (Id. 231:5–9, 243:5–17.) Without hearing back from Agent

Dalrymple, Defendant left the Terminal with the Container at 2:47 p.m. (Id. 63:11–13, 244:8–

14, 493:10–18.) Agents, including Agent Barrois, followed Defendant by car while

simultaneously monitoring the Container via GPS tracker. (Id. 108:3–109:9.) Defendant

ultimately arrived and deposited the Container at 674 Longfellow Avenue in the Bronx, where

the agents stopped Defendant and arrested him. (Id. 108:7–19, 113:19–25, 163:11–23.)

         After his arrest, Defendant was interviewed twice by law enforcement officers at the HSI

office in Manhattan. (Id. 114:14–16.) Agent Barrois, Officer Corvi, Supervisory Agent Etienne,

and Special Agent Maloney each participated in at least one of these interviews. (Id. 114:1–

117:2, 165:17–21, 298:9–15, 305:4–12, 323:15–23.) Agent Barrois, Officer Corvi, Agent

Etienne, and Defendant testified at trial.




3
  Defendant stated that he called Agent Dalrymple because he was suspicious based on what Montalvo had told him
and because he saw what he believed could be a law enforcement vehicle at the Terminal. (Tr. 491:10–23, 497:5–
13, 520:22–521:16, 532:5–7.) Defendant also testified that he told the agents, during his post-arrest interviews, that
he was suspicious because the weight of the Container was not correct for coconuts. (Id. 531:16–532:4.) Defendant
testified that Machuca had told him that the Container held coconuts, sour oranges, and peppers. (Id. 519:7–14.)

                                                          3
Case 1:16-cr-00535-LDH Document 108 Filed 09/16/21 Page 4 of 16 PageID #: 1300




       According to Agent Barrois, he and Officer Corvi conducted the first interview. (Id.

323:22–23, 114:4–5.) Agent Barrois began the interview by asking Defendant if he understood

and spoke English. (Id. 114:8–9.) Defendant responded that he did. (Id.) Agent Barrois then

read Defendant the Miranda warnings from a sheet of paper, which was consistent with his

“standard practice.” (Id. 114:9–10, 166:19–25, 167:3–23.) Defendant responded that he

understood his rights, waived those rights, and then signed a written waiver form. (Id. 114:9–13,

167:11–23.) Agent Barrois also testified that he asked Defendant if the agents could search

Defendant’s phone. (Id. 120:6–13.) Defendant agreed and signed a Consent to Search Form.

(Id. 120:12–13, 174:9–75:8.) The Consent to Search Form was introduced as Defendant’s

Exhibit D at trial. (Id. 174:2–17; Gov’t Mem. L. Opp. Mot. Suppress (“Gov’t Opp’n”), Ex. DX

D, ECF No. 100-9.) The Miranda waiver form, however, was not introduced at trial, and Agent

Barrois testified that it been misplaced. (Id. 114:9–13, 173:18–22, 325:13–17.) Agent Barrois

took notes of the first interview, which were admitted at trial as Government’s Exhibit 3500-LB-

1. (Id. 181:13–22; Def.’s Mem., Ex. A at 1–2, ECF No. 99-2.) Sometime after the conclusion of

the first interview, Agent Etienne informed Agent Barrois that Defendant wanted to make

another statement. (Id. 116:19–117:2, 198:18–23.) According to Agent Barrois, he returned to

the interview room, where Defendant then made inculpatory statements, specifically that he

knew there were drugs in the Container and that he had previously picked up two containers

containing narcotics in Pennsylvania for an individual named Lenin. (Id. 117:5–119:1.)

Defendant also identified an individual named Tyrone as someone who “facilitates drugs.” (Id.

119:4–11.) With respect to the Miranda warnings, Agent Barrois testified that sometime during

the second interview, he reminded Defendant of his Miranda rights. (Id. 192:20–21.) Agent

Barrois testified that Defendant again indicated that he understood them and waived them. (Id.)



                                                4
Case 1:16-cr-00535-LDH Document 108 Filed 09/16/21 Page 5 of 16 PageID #: 1301




       Officer Corvi’s testimony corroborated that of Agent Barrois’. Specifically, Officer

Corvi testified that during the first interview Defendant told the agents that he understood

English. (Id. 324:15–325:5.) Officer Corvi further testified that during that interview, Agent

Barrois read Defendant his Miranda warnings “from a document” and that Defendant waived his

Miranda rights and agreed to speak with the agents. (Id. 324:7–325:12.) As to the waiver form,

Officer Corvi testified that he believed that he and Agent Barrois had asked Defendant to sign

that form, but that he had not seen the form since the interview. (Id. 325:13–17.) Officer Corvi

described the first interview as “mild” and testified that Defendant stated that he did not know

there were drugs in the Container. (Id. 325:25–326:18.) Defendant was then placed in a holding

cell until he asked for a second interview. (Id. 191:6–8, 305:13–19, 326:25–327:2, 505:10–12,

532:21–25.) Officer Corvi testified that during the second interview, Defendant stated that (i) he

had understood Montalvo’s warning to mean that there were narcotics inside of the Container

and (ii) he had previously driven to Philadelphia and picked up two containers that he knew had

contained narcotics for an individual named Lenin. (Id. 305:20–306:1, 306:22–307:8, 330:24–

331:4, 334:9–22, 336:18–23.) Agent Corvi took notes of the second interview, which were

admitted at trial as Government Exhibit 3500-MC-1. (Id. 307:18–25, 328:8–13; Def.’s Mem.,

Ex. A at 3–4, ECF No. 99-2.)

       Agent Etienne was the final witness to testify concerning the Miranda warnings.

Specifically, he testified that, after the first interview ended, either Agent Barrois or Officer

Corvi reported to him that Defendant had waived his Miranda rights, “but didn’t say much.” (Id.

380:7–381:7.) Sometime thereafter, Agent Etienne went to check on Defendant. (Id. 354:3–24,

379:20–23.) At that time, Defendant stated that he wanted to talk. (Id. 354:25–355:4, 505:13–

25.) Agent Etienne, Officer Corvi, and Agent Malone then interviewed Defendant a second



                                                  5
Case 1:16-cr-00535-LDH Document 108 Filed 09/16/21 Page 6 of 16 PageID #: 1302




time. (Id. 327:3–21 355:6–12.) Agent Etienne’s testimony corroborated Officer Corvi’s. Agent

Etienne testified that during this second interview, Defendant made inculpatory statements,

specifically that in speaking with Montalvo, Defendant knew there were drugs in the container

and that Defendant had previously transported two containers with drugs for someone named

Lenin. (Id. 359:18–20, 362:22–365:20.) Agent Etienne also testified that Defendant told the

officers about someone named “Tyrone” who imports drugs. (Id. 365:13–17.) At some point,

Agent Barrois joined the second interview. (328:20–23, 397:8–12.) Agent Etienne testified that

he directed Defendant to repeat his statement to Agent Barrois. (Id. 365:17–366:5.) Agent

Etienne then left the room. (Id. 366:6.)

       According to Defendant, after his arrest, he was taken to an office in Manhattan and

questioned by agents. (Id. 501:16–24.) Defendant corroborated that he gave his consent to

proceed in English and consented to the search of his phone. (Id. 501:23–502:1, 502:21–503:3.)

Defendant’s consent to search the phone was memorialized in a Consent to Search form signed

by Defendant. (Id. 502:21–503:3.) Defendant also corroborated that he requested a second

interview and told Agent Etienne that he wanted to “talk about everything that [he] knew.” (Id.

505:13–25.) That said, Defendant maintained that he was not provided Miranda warnings prior

to his first or second interview. (Id. 502:2–20, 506:24–507:1.) He further maintained that at no

point during either interview did he tell the agents that he knew that there were drugs in the

Container. (Id. 504:20–22, 505:1–7, 507:9–12, 508:8–11.) Indeed, Defendant testified at trial

that he did not know, prior to picking up the Container, that it contained drugs. (Id. 497:2–4,

529:9–11, 531:21–25.) With respect to what he told the agents about Lenin and Tyrone,

Defendant testified that he identified Tyrone because the agents had asked him for names of fruit

importers or “people he knew.” (Id. 511:9–14, 537:3–539:12.) Defendant denied saying that



                                                 6
Case 1:16-cr-00535-LDH Document 108 Filed 09/16/21 Page 7 of 16 PageID #: 1303




Tyrone was a drug importer. (Id. 511:15–20, 538:14–539:12.) Defendant admitted that he told

the agents about two specific containers he had transported for Lenin in Pennsylvania but denied

ever saying that the containers held drugs. (Id. 510:5–13; 554:22–555:1.) Defendant suggested

at trial that the agents could not understand him well during the second interview. (Id. 557:20–

558:6.)

          At some point between June 7, 2016 and July 8, 2016, Agent Barrois completed a Report

of Investigation (“ROI”) summarizing both interviews. (Id. 197:22–199:6.) The ROI states that

“[a]fter being read his Miranda warnings, [Defendant] understood, signed and waived his

Miranda rights and agreed to talked [sic] to law enforcement.” (Gov’t Opp’n, Ex. GX 3500-LB-

12 at 1, ECF No. 100-8.) The report also states that Defendant “agreed and gave consent to

search his phone.” (Id.) The ROI reflects that Defendant was placed in a detention cell

following the first interview and that soon thereafter, he initiated contact with Agent Etienne and

Officer Corvi. (Id. at 2.) According to the ROI, Defendant admitted during the second interview

that once Montalvo cautioned Defendant to “be careful,” Defendant knew there were narcotics in

the Container. (Id.) The ROI further reflects that Defendant stated during the second interview

that he had previously transported two containers containing narcotics for an individual named

Lenin, and that he had heard that an individual named Tyrone imported narcotics. (Id.)

                                            DISCUSSION

          Prior to any custodial interrogation, a defendant must be informed of his Fifth

Amendment rights as set forth in Miranda v. Arizona, 384 U.S. 436 (1966). The government

must show by a “preponderance of the evidence” that the defendant knowingly and voluntarily

waived those rights. United States v. Gonzalez, 764 F.3d 159, 166 (2d Cir. 2014); see also

Berghuis v. Thompkins, 560 U.S. 370, 384 (2010) (holding that defendant’s Miranda waiver was



                                                   7
Case 1:16-cr-00535-LDH Document 108 Filed 09/16/21 Page 8 of 16 PageID #: 1304




knowing and voluntary). Notably, witnesses’ consistent, detailed, and credible testimony that a

defendant received Miranda warnings and waived them, despite the defendant’s testimony to the

contrary, is sufficient to deny a defendant’s motion to suppress his statements. See United States

v. Alequin, 792 F. App’x 859, 862 (2d Cir. 2019) (summary order) (affirming a district court’s

denial of a motion to suppress where “the district court found both [the arresting officer and a

codefendant] credible based on their demeanor, their consistency, and the detailed nature of their

testimony, and found [the defendant’s] testimony that he never received his Miranda rights to be

less credible in comparison.”).

       Here, the testimony from each law enforcement officer regarding the Miranda warnings

is credible and consistent. Agent Barrois and Officer Corvi each testified that, during the first

interview, Agent Barrois asked Defendant if he was able to speak and understand English. (Tr.

114:8–9, 324:15–325:5.) Defendant responded that he could and agreed to speak with them in

English. (Id.) Both Agent Barrios and Officer Corvi, each with substantial law enforcement

experience and experience in administering Miranda warnings (id. 94:3–25, 167:3–5, 309:12–

310:7), testified that, prior to questioning Defendant, Agent Barrois read Defendant his Miranda

rights and that Defendant waived those rights. (See Tr. 114:8–13, 166:19-167:23, 325:2–15.) A

third witness, Agent Etienne, testified that, shortly after the first interview, either Agent Barrois

or Officer Corvi reported to him that Defendant waived his Miranda rights. (Id. 380:7–381:7.)

Specifically, Agent Etienne testified that, after the first interview, either Agent Barrois or Officer

Corvi informed him that Defendant “waived but didn’t say much.” (Id. 380:24–381:9.) This is

consistent with Agent Barrois’ and Officer Corvi’s testimony that Defendant waived his Miranda

rights, and with their description of the initial interview. Agent Barrois also testified that

Defendant signed a consent form permitting law enforcement to search his phone. (Id. 174:2–



                                                  8
Case 1:16-cr-00535-LDH Document 108 Filed 09/16/21 Page 9 of 16 PageID #: 1305




175:10.) The Report of Investigation, authored within a month of the interviews, states that

Defendant was read and waived his Miranda rights, and that he consented to the agents searching

his phone. (Gov’t Opp’n, Ex. GX 3500-LB-12 at 1.) Notably, Defendant concedes that he

agreed to speak with the agents in English and that he agreed to a search of his phone. (Tr.

501:25–503:16.) Defendant’s bare denials that he was not read his rights, that he did not waive

his rights, and that he did not execute a Miranda waiver form (id. 502:7–20, 506:24–07:1,

530:11–13) are outweighed by the clear, consistent, and credible testimony of the agents. And,

Defendant’s arguments do not persuade the Court to find otherwise.

       First, Defendant argues that the absence of the signed Miranda waiver form undercuts

the agents’ credibility. (Def.’s Mem. L. Sup. Mot. Suppress (“Def.’s Mem.”) 6, ECF No. 99-1.)

However, a signed written Miranda waiver form is not legally required. See United States v.

Martinez, 992 F. Supp. 2d 322, 334 (S.D.N.Y. 2014) (finding the Government met its burden of

proving a valid Miranda waiver where no waiver form was signed). Even where such a form

was signed, but then lost, the Court may still find that the agent’s testimony regarding waiver is

credible. See United States v. Ocasio, No. 10-CR-6096-FPG, 2013 WL 3288293, at *6

(W.D.N.Y. June 28, 2013) (“While it is unfortunate that the rights card has been lost, there is

nothing in the record to suggest that the Investigators’ testimony lacks credibility.”); United

States v. Everett, 40 F. Supp. 2d 539, 541 (D. Vt. 1999) (finding the defendant knowingly and

voluntarily waived his Miranda rights, even though the detective “lost the initial Miranda card

that [the defendant] had signed”). Certainly, had the Government adduced a copy of the

executed waiver form, the issues presented here would be easily resolved. However, even

documents as important as signed Miranda waivers are from time to time misplaced. See, e.g.,

United States v. Denny, 221 F.3d 1349 (9th Cir. 2000) (unpublished) (denying defendant’s



                                                 9
Case 1:16-cr-00535-LDH Document 108 Filed 09/16/21 Page 10 of 16 PageID #: 1306




argument to suppress and noting that “[a]lthough the police lost the written Miranda waiver form

executed by [defendant], the district court credited the testimony of [i]nvestigators . . . that

[defendant] was advised of his Miranda rights.”), cert denied Denny v. United States, 531 U.S.

907 (2000); United States v. Oriedo, No. 03-CR-40050-JLF, 2006 WL 335584, at *4 (S.D. Ill.

Feb. 13, 2006) (“Despite the lost Miranda waiver form, the Court finds that based on the

evidence produced at the hearing, defendant was advised of his Miranda warnings, and he

voluntarily agreed to waive them.”). That fact alone is not necessarily dispositive where the

Court finds the officers’ testimony credible, as it does here.

        Here, the Court credits the testimony of agents Barrois and Corvi that Defendant was

given his Miranda warnings and that he waived his rights. Agent Etienne’s testimony that he

was immediately informed of Defendant’s waiver is likewise credible. These determinations

provide sufficient basis to deny the motion to suppress. 4 United States v. Brooks, No. 16-CR-

6028L, 2016 WL 7409852, at *10 (W.D.N.Y. Dec. 22, 2016), report and recommendation

adopted, No. 16-CR-6028L, 2017 WL 370810 (W.D.N.Y. Jan. 26, 2017) (denying motion to

suppress defendant’s post-arrest statements and finding waiver valid where officer verbally

advised defendant of his Miranda rights from memory); see also United States v. Medina, 19 F.

Supp. 3d 518, 540 (S.D.N.Y. 2014) (“Written confirmation of a verbal waiver is, of course, not

required.” (citations omitted)).

        In an effort to avoid such a finding, Defendant urges the Court to consider the

Government’s failure to produce the signed waiver form as evidence that the waiver form did not

exist. (Def.’s Mem. at 7.) To support this notion, Defendant points to the fact that Agent



4
 Although not necessary to the Court’s finding, the Court further credits the testimony by Agent Barrois that he
provided Defendant with the waiver form and that Defendant signed that form. The ROI corroborates that
Defendant “signed” and waived his Miranda rights. (Gov’t Opp’n, Ex. GX 3500-LB-12 at 1.)

                                                        10
Case 1:16-cr-00535-LDH Document 108 Filed 09/16/21 Page 11 of 16 PageID #: 1307




Etienne did not recall seeing a signed waiver form. (Id. at 8.) However, there is no testimony or

other evidence suggesting that Agent Etienne would have been expected to review such a form.

Nonetheless, without authority, Defendant argues that the absence of the waiver form, together

with Defendant’s testimony that he was never informed of his rights, is sufficient to find that the

Government has not met its burden of establishing that Defendant was properly advised of his

rights. (Id. at 7.) This would be so only if the Court found that the agents’ testimony was

incredible. It does not. 5

         Second, Defendant argues that the Court should construe the agents’ failure to record the

interview as evidence that Miranda warnings were not given. (Id. at 7.) However, Defendant

has not identified any legal requirement in existence at the time of Defendant’s arrest that an

interview be recorded. See United States v. Choudhry, 24 F. Supp. 3d 273, 276 (E.D.N.Y. 2014)

(denying a motion to suppress post-arrest statements where “[t]he session was not recorded.”),

aff’d, 649 F. App’x 60 (2d Cir. 2016); United States v. Guobadia, No. 16-CR-6036-EAW-JWF,

2018 WL 8620477, at *6 (W.D.N.Y. Aug. 27, 2018) (“[V]ideo evidence confirming the

advisement of Miranda warnings is not required for the government to establish that [plaintiff]

was advised of his Miranda rights and properly waived those rights.”), report and

recommendation adopted, No. 6:16-CR-06036 EAW, 2019 WL 1593922, at *2 (W.D.N.Y. Apr.

15, 2019). Indeed, Agent Barrois and Agent Etienne both testified that at the time of

Defendant’s interviews, it was not HSI policy to record interviews and HSI agents had not yet

been issued equipment to do so. 6 (Tr. 179:2–181:12, 206:13–18, 375:8–376:3.) According to


5
  Defendant further argues that the agents’ failure to preserve the signed Miranda waiver is “even more suspicious
when coupled with the fact that the agents successfully preserved a consent to search form signed by Defendant.”
(Def.’s Mem. at 6.) Defendant’s argument assumes that items are lost in pairs or in some organized fashion. The
Court does not make the same assumption.
6
  According to Agent Barrois, he did not even receive training on recording interviews until after the events at issue
here. (Tr. 181:5–12.)

                                                          11
Case 1:16-cr-00535-LDH Document 108 Filed 09/16/21 Page 12 of 16 PageID #: 1308




testimony, all that was required under agency policy is that Defendant was read his rights in the

presence of two agents. (Id. 370:3–21.) That policy was followed. 7 Agent Barrois and Officer

Corvi were both present during the first interview, and both testified consistently that Defendant

was read and waived his rights. 8

         Third, Defendant directs the Court to the contemporaneous notes taken by the agents

during each interview as evidence that the Miranda warnings were not issued. (Def.’s Mem. at

7–8.) As Defendant’s argument goes, because these notes do not mention that Defendant was

given his Miranda rights, they fail to corroborate Agent Barrois’ and Officer Corvi’s testimony.

(Id. at 8.) This is true. But the agents’ testimony does not necessarily require further

corroboration. This is not unlike United States v. Adams. In United States v. Adams, the court

credited agents’ testimony that defendant had been read all but the last line of his Miranda rights,

even where the officer’s field report did not make any mention of the administration of Miranda

warnings. No. 92 CRIM. 375 (LBS), 1992 WL 275596, at *3 (S.D.N.Y. Sept. 25, 1992). The

court reasoned that “[t]he nature of the report is such that matters of routine procedure may well

have been inadvertently omitted.” Id. Such appears to be the case here. This conclusion is

further buttressed by the fact that the notes do not contain reference to the fact that he consented



7
  The Second Circuit observed that Agent Barrois could have recorded the interview on his cell phone. United
States v. Solano, 966 F.3d 184, 189 (2d Cir. 2020). However, the Court does not view his decision not to do so as a
basis to discount his credibility as to whether the Miranda warnings were given, particularly in light of the policies
and practices in effect at the time. (Tr. 206:13–18 (Agent Barrois testified that it was not standard HSI practice at
the time to use personal devices to record interviews or to video record defendants’ statements), 375:8–76:3 (Agent
Etienne testified that it was not agency policy at the time to record interviews and that agency offices received
recording equipment sometime thereafter).
8
  Agent Barrois also testified that he reminded Defendant of his rights during the second interview. (Tr. 192:18–
21.) Although Agent Etienne, Officer Corvi, and at least one other agent were also present at the second interview,
they did not testify one way or the other on this point. In any event, the initial warning was sufficient. Berghuis v.
Thompkins, 560 U.S. 370, 386 (2010) (“The fact that [defendant] made a statement about three hours after receiving
a Miranda warning does not overcome the fact that he engaged in a course of conduct indicating waiver. Police are
not required to rewarn suspects from time to time.”); United States v. Eltayib, 88 F.3d 157, 169 (2d Cir. 1996)
(rejecting defendant’s argument that valid Miranda warnings given earlier in the evening had dissipated by the time
defendant made his statements).

                                                         12
Case 1:16-cr-00535-LDH Document 108 Filed 09/16/21 Page 13 of 16 PageID #: 1309




to the search of his phone or that he signed the Consent to Search form, neither of which is

disputed.

       Fourth, Defendant argues that Agent Barrois’ testimony that he reminded Defendant of

his rights during the second interview is contradicted by Agent Etienne’s testimony that he never

saw Defendant receive Miranda warnings. (Def.’s Mem. at 8.) Defendant’s argument proves

too much. Agent Etienne testified that after he brought Agent Barrois into the second interview

and told Defendant to repeat his story to Agent Barrois, Agent Etienne left the room. (Tr. 398:3–

6.) Based on the record, Agent Etienne left the room after he instructed Defendant to repeat his

statement to Agent Barrois. In other words, he very well may not have been present during the

time in which Agent Barrois gave the reminder. While Agent Barrios testified that he reminded

Defendant of his warnings during the second interview, the record, at best, does not make clear

one way or the other whether Agent Etienne was purportedly in the room at the time the

reminder was given. Officer Corvi did not testify at all concerning the purported reminder.

While it is true that Agent Barrois’ testimony as to the Miranda reminder is not corroborated by

the other agents’ testimony, it is also not contradicted by it. Thus, Agent Barrois’ testimony that

he reminded Defendant of his rights is contradicted only by Defendant’s own statement that he

was not read his rights during the second interview.

       The Court acknowledges that the Second Circuit determined that there were credibility

issues at trial. In particular, the Second Circuit identified “serious” credibility issues regarding

Defendant’s “denial that he had known there were drugs in the Container and the credibility of

his denial that he ever said that he did have that knowledge, as against the credibility of the

officer witnesses’ undocumented testimony that [Defendant] admitted such knowledge.” Solano,




                                                  13
Case 1:16-cr-00535-LDH Document 108 Filed 09/16/21 Page 14 of 16 PageID #: 1310




966 F.3d at 199–201. 9 However, on this motion, the Court is tasked with determining whether

Defendant received his Miranda warnings and waived his rights, which the parties admit was not

the subject of the Second Circuit’s discussion. (Def.’s Mem. at 8 (citing Solano, 966 F.3d at

199–200.) As the finder of fact on the instant motion, the district court is permitted to make its

own findings regarding witness credibility. United States v. Josephberg, 562 F.3d 478, 487 (2d

Cir. 2009) (citations omitted) (“The assessment of witness credibility lies solely within the

province of the [fact finder], and the [factfinder] is free to believe part and disbelieve part of any

witness’s testimony[.]”). Even if the Court were to find the law enforcement officers’ testimony

on Defendant’s knowledge incredible in whole or in part, the Court is not precluded from

crediting the agents’ testimony on the question of whether Defendant was read and waived his

Miranda rights.

        [T]he district judge as factfinder has considerable discretion in resolving evidentiary
        inconsistencies. Inconsistency may prompt a factfinder to reject both versions of an
        account, or to accept one over the other based on a finding that one witness’s recollection
        is more reliable or credible than the other. Moreover, a factfinder who determines that a
        witness has been “inaccurate, contradictory and even untruthful in some respects” may
        nevertheless find the witness “entirely credible in the essentials of his testimony.”

United States v. Delacruz, 862 F.3d 163, 176 (2d Cir. 2017) (citations omitted). A district court,

like a jury, may very well credit the witnesses differently on different issues. United States v.

Chisholm, No. 07-CR-795NGGMDG, 2009 WL 29313, at *2 (E.D.N.Y. Jan. 5, 2009) (“Even

when an aspect of a witness’s testimony gives the court pause, a court may still find such a

witness credible and credit his testimony.” (citation omitted)); United States v. Gomez, 877 F.3d


9
  In particular, the Second Circuit determined that there was “considerable circumstantial evidence in the record to
support both [Defendant’s] testimony that he did not know the Container contained drugs and his testimony that he
did not tell the officer witnesses that [knew],” such that Defendant’s testimony on these points was “certainly
plausible.” Solano, 966 F.3d at 198. The Second Circuit indicated that this could outweigh the agents’ testimony on
the issue of Defendant’s knowledge, particularly in light of the agents’ failure to contemporaneously document
Defendant’s admissions despite Agent Etienne’s testimony that he asked Defendant to repeat his inculpatory
statements “expressly for the purpose of making sure everything was documented properly.” Id. at 199 (internal
quotation marks and citation omitted).

                                                        14
Case 1:16-cr-00535-LDH Document 108 Filed 09/16/21 Page 15 of 16 PageID #: 1311




76, 97 (2d Cir. 2017) (“[A] factfinder who determines that a witness has been contradictory in

some respects may nevertheless find the witness entirely credible in the essentials of his

testimony.” (internal quotation marks and citation omitted)). In United States v. Chisholm, for

example, the court credited the testimony of a defendant’s witness over the testimony of law

enforcement officers regarding an initial search and arrest but credited those same officers’

testimony regarding subsequent events. 2009 WL 29313, at *2. The court noted that the officers

had appeared truthful but their testimony about the initial search and arrest conflicted with the

facts set forth in the complaint, another officer’s testimony, and the government’s description of

the facts. Id.

        Here, for the reasons set forth above, the Court credits the officers’ testimony that

Defendant was read and waived his Miranda rights. Certainly, there remain other factual

disputes, including the issues surrounding whether Defendant knew that there were drugs in the

Container. The Court recognizes that the Second Circuit determined that Defendant’s testimony

regarding his knowledge was “certainly plausible.” Solano, 966 F.3d at 198. It will ultimately

be up to a jury to determine whether to credit Defendant’s testimony on that topic. United States

v. O’Connor, 650 F.3d 839, 855 (2d Cir. 2011) (“Where there are conflicts in the testimony . . . t

the weight of the evidence and the credibility of the witnesses” are issues for the jury); (see also

Jury Charge, United States v. Solano, No. 16-cr-535 (Nov. 17, 2017) at Tr. 664:1–5 (“You alone

pass upon the weight of the evidence. You determine the credibility of witnesses. You resolve

such conflicts as there may be in the testimony. And you draw whatever reasonable inferences

you decide to draw from the facts as you have determined them.”).




                                                 15
Case 1:16-cr-00535-LDH Document 108 Filed 09/16/21 Page 16 of 16 PageID #: 1312




                                      CONCLUSION

       Having determined that the agents’ testimony regarding the provision of Miranda

warnings is credible, Defendant’s suppression motion is DENIED.

                                                  SO ORDERED.

Dated: Brooklyn, New York                         /s/ LDH
       September 16, 2021                         LASHANN DEARCY HALL
                                                  United States District Judge




                                             16
